DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9, 15-22, and 30-37) in the reply filed on December 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-14 and 23-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.
Information Disclosure Statement
	The IDS received on August 27, 2019 is proper and is being considered by the Examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because texts of some figures are too small to be clearly legible.  For example, Figures 1A and 2A contains texts which are too small and are not clearly legible. Applicant is advised to employ the services of a competent patent 
Specification
The specification is objected to for failing to comply with the Sequence Rules as set forth in 37 CFR 1.821-1.825.  For example, on page 21 and 23, primer nucleotide sequences are disclosed but are not accompanied by their respective SEQ ID Numbers.
Applicants must peruse the specification and comply with the rules for their amendment to be considered responsive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 18, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the trademark name, NP-40® which is sold under a commercial name by Thermosfisher®.  Use of trademark renders a claim limitation indefinite because the trademark does not identify the element but the source from which the element is sold.  For example, Coke® is sold under the same tradename, but its formula has changed over periods of time.
	Claim 18 is indefinite for reciting the phrase, “height of from approximately.”
The word, “from” typically indicates a minimum point. The phrase “from” however, is controverted by the term “approximately” which implies that values above and below the recited number of dimensions are permitted.  A similar rejection was upheld in Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200 (CAFC 1991), wherein the CAFC stated, “The district court held claims 4 and 6 of the patent invalid because their specific activity limitation of ‘at least about 160,000’ was indefinite”. After review, the CAFC states “We therefore affirm the district court's determination on this issue.” Thus, the CAFC found the phrase “at least about” indefinite where the metes and bounds of the term were not defined in the specification.
	Claim 18 is also indefinite because it appears to be missing an enumerator identifier before the phrase, “a center-to-center micropillar distance of approximately m”.  It is indefinite whether this limitation is an added limitation to the previous limitation identified by the enumerator identifier (ii), or is an alternative limitation apart from (ii).
	For the purpose of prosecution, the latter interpretation has been assumed.
	Claim 21 and 22 are indefinite for the following reasons:
	Claim 21 depends from claim 19.  Claim 19 recites that 15% and up to 40% of the nucleic acid content adheres to a surface.  Claim 21 then redefines the nucleic acid content to 35-100%.  This is improper because claim 19 pre-establishes that 15-40% of the content adheres to the surface. Therefore, a dependent claim cannot expand the limit which was pre-established by the parent claim.
	Claim 22 is indefinite for the same reason because claim 22 re-establishes the nucleic acid content to 40% and upwards therefrom.  As stated above, claim 19 caps the upper limit at 40% and therefore, claim 22 cannot redefine the limit to 40% and beyond.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 15, 16, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hourfar et al. (Clinical Chemistry, 2005, vol. 51, no. 7, pages 1217-1222).
With regard to claim 15, Hourfar et al. teach a method of determining nucleic acids comprising the steps of:
contacting a biological sample comprising or suspected of comprising nucleic acids with a surface, wherein the nucleic acid if present adheres to the surface (“we report on a novel aqueous chemistry for purification of nucleic acids”, page 1218, 1st column, 3rd paragraph; “240-L plasma samples were mixed”, page 1218, 2nd column, 3rd paragraph; “[f]or binding of the nucleic acids, MagPrep® silica particles … were used in this study.  Particles consists of a nucleus of paramagnetic iron oxide coated with silica”, page 1218, 2nd column, 1st paragraph);
washing the adhered nucleic acids and the surface with a first buffer (“washing buffer (WBN) consisted of 0.5 mL of Nonidet P40 … pH 6.8…”, page 1218, 2nd column, 2nd paragraph);
washing the adhered nucleic acids with a second buffer wherein the second buffer has a pH that is equal to or higher than the first buffer (“elution buffer (EB) was 10 mmol/L … pH 8.5…”, page 1218, 2nd column, 2nd
amplifying at least some of the nucleic acids to produce an amplification product (“[f]rom the total eluted volume … 10 L was subjected to HIV-1 PCR and 15 L to HCV PCR, respectively”, page 1220, 1st column, 2nd paragraph); and detecting the amplified product (detection via real time PCR with Ct, see Table 1), wherein the step of contacting the nucleic acids with the surface is performed using an adhesion solution comprising kosmotropic salts (“lysis/binding buffer (TAAN) was prepared by dissolving 3.96 g of ammonium sulfate”, page 1218, 2nd column, 2nd paragraph; “240-L plasm samples were mixed with 760 L of TAAN containing 30 L of bead suspension”, page 1218, 2nd column, 3rd paragraph).
With regard to claim 16, the metal oxide is coated with Silica which is SiO2 (“iron oxide coated with silica”, page 1218, 2nd column, 1st paragraph).
With regard to claims 19-22, the method taught by Hourfar et al. is identical to that which is claimed and therefore is deemed to bind the requisite nucleic acid content from the plasma sample.
According to In re Best 195 USPQ 430, 1997, the court stated that, “Patent Office can require applicant to prove that prior art products do not necessarily or inherently possess characteristics of his claimed product wherein claimed and prior art 
Therefore, the invention as claimed is anticipated by Hourfar et al.

Claims 1, 7, 15, 17, 18, 30, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (Lab Chip, 2011, vol. 11, pages 259-265).
With regard to claim 15, Min et al. teach a method of determining nucleic acids comprising the steps of:
contacting a biological sample comprising or suspected of comprising nucleic acids with a surface, wherein the nucleic acid if present adheres to the surface (“we employed kosmotropic salt solution to capture DNA to the surface of a silicon oxide pillar chamber”, page 260, 1st column, 3rd paragraph);
washing the adhered nucleic acids and the surface with a first buffer (“[k]osmotropic salts were easily removed from the chip by a simple washing step”, page 260, 1st column, 3rd paragraph; “washing buffer containing … sodium acetate (pH 3.0)”, page 261, 1st column, bottom paragraph);
washing the adhered nucleic acids with a second buffer wherein the second buffer has a pH that is equal to or higher than the first buffer (“bound st column, 3rd paragraph); 
amplifying at least some of the nucleic acids to produce an amplification product (“dynamic range of the device was tested for quantitative detection of E. coli O157:H7 … to PCR based detection”, page 260, 2nd column, 2nd paragraph), wherein the step of contacting the nucleic acids with the surface is performed using an adhesion solution comprising kosmotropic salts (“sodium acetate”, page 260, 2nd column, 3rd paragraph).
With regard to claim 17, the solid surface is a plurality of micropillars (see Figure 1).
With regard to claim 18, the pillar height is 100 m (see Table 1).
With regard to claim 1, the sample is delivered to the microfluidic region comprising the pillars (“CLHT was designed to provide an effective interface between sample preparation and the microfluidic PCR chip”, page 260, 2nd column, 1st paragraph; see also Figure 1).
With regard to claim 7, the metal oxide is also taught as being aluminum oxide (“Kosmotropic salts were easily removed with a washing step and did not affect the downstream enzymatic reaction.  The bound DNA was efficiently released when the PCR mixture (pH 9.0) was introduced to the chamber … same type of chip coated nd column, 2nd paragraph).
With regard to claims 30 and 32, the assay from concentration of DNA to amplification is less than one hour (“[l]ysed E. coli cells were mixed with equal volume of binding buffer … containing sodium acetate … introduced into the microchip by centrifugation at 100g for 1 min.  The chip was then washed by introducing 200 l of washing buffer containing 10 mM sodium sulfate and 100 mM sodium acetate (pH 3.0) by centrifugation at 100 g for 1 min followed by additional centrifugation at 10 000g for 1 min to remove all the residual washing buffer … PCR reaction mixture was added to the reservoir and introduced into the chamber by centrifugation at 100g for 30 s …PCR reaction were cycled under 95oC denaturation for 60 s, 30 cycles of 5s, … 5 s, …25s.”, page 261, 1st column, bottom paragraph to 2nd column, 1st paragraph).1
With regard to claim 33 the amplification is performed on PCR chamber (see above).
Therefore, Min et al. anticipate the invention as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hourfar et al. (Clinical Chemistry, 2005, vol. 51, no. 7, pages 1217-1222) in view of Chua et al. (EP 2 329 019 B1, published December 2014; IDS ref).
The teachings of Hourfar et al. have already been discussed above.
Hourfar et al. do not teach ever possible buffer types for their kosmotrophic binding buffer as well as the types of wash buffers which can be utilized.
Consequently, Hourfar et al. do not explicitly teach that a first wash buffer has a pH between 1-4.5 and contains NaCl (claim 2) or that a second wash buffer has a pH between 1-4.5 and does not contain kosmotropic salts (claim 3).
Chua et al. teach a highly similar method to that of Hourfar et al., that is, binding of nucleic acids onto a solid surface, followed by their washes and elution of the nucleic acids therefrom (see section [0007], “binding the nucleic acid to a solid phase at a first pH in the presence of a binding buffer … washing the bound nucleic acid with a wash solution … eluting the nucleic acid from the solid phase …”; 
Chua et al. teach that the wash solution to be used comprises a pH of 3.5 to 5.0 which overlaps to that which is claimed by claims 2 and 3 (section [0040], “[p]referably the pH of the wash solution is pH 5.0 or less, preferably from pH 3.5-5”, section [0039]) and the wash buffer does not contain the kosmotropic salt (see section [0040]), wherein the artisans state that nucleic acids “obtained with 10 mM Tris-HCl, pH 4 and ph 5 was significantly higher”, section [0058]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Hourfar et al. and combine them with the teachings of Chua et al., thereby arriving at the invention as claimed for the following reasons.
The reason for combining other types of kosmotropic salt/binding buffer for binding nucleic acids to a solid surface with optimized wash buffer solutions is based on the need recognized by both Hourfar et al. and Chua et al., which is explicitly stated as utilizing non-hazardous reagents which are typically utilized in nucleic acid extraction/purification and allow for ease of automation:
“Although the introduction of real-time PCR has led to considerable progress in automating the amplification and detection steps of NAT, nucleic acid isolation remains very labor-intensive when performed … methods are complicated, time-consuming, hazardous, and unsuitable for treating high number of samples … These methods have therefore been largely supplanted by extraction procedure based on the method described by Boom et al. … which uses the principle of adsorption of nucleic acids to silica matrices in the presence of chaotropic salts and alcohol … salt guanidine thiocyanate is one of the most powerful chaotopes and is commonly used in the Boom method … automation of Boom method is complex because of the chemical properties of the reagents used” 

page 1217, 2nd column, to page 1218, 1st column, 1st paragraph, Hourfar et al.

“Boom et al. … describes a method in which a sample containing guanidinium thiocyanate … disadvantage of such methods, however, is that chaotropic agents and organic solvents are highly inhibitory to enzymatic reactions … can interfere with subsequent enzymatic processing of the isolated nucleic acid, for example in nucleic acid sequencing or amplification.  Use of chaotropic agents and organic solvents is also undesirable because these reagents are toxic and difficult to handle …” 
section [0002] and [0003], Chua et al.
Therefore, one of ordinary skill in the art would have been motivated to take the teachings of Hourfar et al. with the teaching of Chua et al., so as to arrive at the method of Hourfar et al. which would utilize other known types of kosmotropic salt lysing/binding buffers which would work optimally with wash buffers of different pH conditions, arriving at the claimed invention of utilizing wash buffers which have a pH level of 1-4.5, since Chua et al. explicitly teach a preferred wash buffer having the pH between 3.5 to 5.
As to utilizing NaCl in the wash buffer, such would have been one of many salts from which to base the pH buffering capability and therefore, its selection would have been well-within the purview of the ordinarily skilled artisan.
The invention as claimed is deemed prima facie obvious over the cited references therefore.
s 1, 5, 6, 8, 9, 30, and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hourfar et al. (Clinical Chemistry, 2005, vol. 51, no. 7, pages 1217-1222) in view of Jiang et al. (Lab Chip, 2014, vol. 14, pages 671-676).
With regard to claims 1 and 30, Hourfar et al. teach a method of determining nucleic acids comprising the steps of:
contacting a biological sample comprising or suspected of comprising nucleic acids with a surface, wherein the nucleic acid if present adheres to the surface (“we report on a novel aqueous chemistry for purification of nucleic acids”, page 1218, 1st column, 3rd paragraph; “240-L plasma samples were mixed”, page 1218, 2nd column, 3rd paragraph; “[f]or binding of the nucleic acids, MagPrep® silica particles … were used in this study.  Particles consists of a nucleus of paramagnetic iron oxide coated with silica”, page 1218, 2nd column, 1st paragraph);
washing the adhered nucleic acids and the surface with a first buffer (“washing buffer (WBN) consisted of 0.5 mL of Nonidet P40 … pH 6.8…”, page 1218, 2nd column, 2nd paragraph);
washing the adhered nucleic acids with a second buffer wherein the second buffer has a pH that is equal to or higher than the first buffer (“elution buffer (EB) was 10 mmol/L … pH 8.5…”, page 1218, 2nd column, 2nd
amplifying at least some of the nucleic acids to produce an amplification product (“[f]rom the total eluted volume … 10 L was subjected to HIV-1 PCR and 15 L to HCV PCR, respectively”, page 1220, 1st column, 2nd paragraph); and detecting the amplified product (detection via real time PCR with Ct, see Table 1), wherein the step of contacting the nucleic acids with the surface is performed using an adhesion solution comprising kosmotropic salts (“lysis/binding buffer (TAAN) was prepared by dissolving 3.96 g of ammonium sulfate”, page 1218, 2nd column, 2nd paragraph; “240-L plasm samples were mixed with 760 L of TAAN containing 30 L of bead suspension”, page 1218, 2nd column, 3rd paragraph), and the adhesion solution is free of chaotropic salts and ethanol (“we report on a novel aqueous chemistry for purification of nucleic acids that does not involve use of chaotropic salts or alcohol”, page 1218, 1st column, 3rd paragraph).
With regard to claim 4, the sample being analyzed is a biological sample which is plasma (see above), and the method further comprises lysing the viruses (HIV or HCV) in the biological sample to release unpurified nucleic acids into solution as part of the delivering the nucleic acids into the solid surface (“lysis/binding buffer (TAAN) was prepared by dissolving 3.96 of ammonium sulfate [i.e., kosmotropic salt]…”, page 1218, 2nd column, 2nd paragraph).
oC (“solution was homogenized by shaking at room temperature”, page 1218, 2nd column, 2nd paragraph).
With regard to claim 6, the surface is metal oxide (iron oxide, see above).
With regard to claim 8, the lysis is via contact with adhesion buffer which also comprises 0.8 mL of NP-40 (page 1218, 2nd column, 2nd paragraph).
With regard to claim 31, the pathogen is HIV and HCV (see above).
With regard to claim 33, the amplification is performed in a PCR chamber (in a thermocycler, “PCR assays were performed on an ABI Prism 7000 … System”, page 1219, 1st column, 2nd paragraph).
Hourfar et al. do not explicitly teach that the nucleic acid sample is delivered into a microfluidic region comprising a fixed surface to which the lysed, unupurified nucleic acids bind thereto.
Consequently, Hourfar et al. do not explicitly teach that the microfluidic device comprises a silicon microchannel (claim 34), having meanders (claims 35 and 36), with volume of 1.3 L (claim 37). 
Hourfar et al. do not explicitly teach that the sample containing the nucleic acids is heated in the adhesion buffer (claim 9).
Hourfar et al. do not explicitly teach that their process takes less than an hour, or 25 minutes (claim 30, in-part and claim 32).
nd column, 3rd paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hourfar et al. with the teachings of Jiang et al., thereby arriving at the invention as claimed for the following reasons.
Hourfar et al. explicitly suggest that their method of nucleic acid preparation should be utilized with future automation steps in mind:
“Our bead-based extraction protocol could be easily implemented on a standard pipetting robot without the need for custom-made components.  For separation of the magnetic particles during the process, we placed a magnetic separation module on the worktable.  After the workstation was equipped with extraction reagents and up to 48 plasma samples in 2.0 mL cups, samples could be processed fully automated within ~2 h.  After the extraction, PCR master mixtures were placed on the worktable, and the PCR setup was carried out on the worktable, and the PCR set up was carried out by the robot. The whole procedure markedly reduced the hand-on time needed for extraction and PCR setup compared with manual extraction method” (page 1221, 2nd column)

The automated system employed by Hourfar et al., however, relied upon robotics for manipulation of the sample processing and transfer/operation of the subsequent amplification process.

“Microfluidics is a technique characterized by dimension in microns and capable of handling liquids of nanoliter or microliter volumes.  In can also integrate microvavlves and pumps to precisely control reagents inside the microchannels, which is ideal for carrying out complicated bioanalyses … the flow-through PCR chip has great potential for the molecular identification of pathogens” (page 617, 2nd column, Jiang et al.) 

Indeed, Jiang et al. also demonstrate fabrication of such a device on silicon mold (page 672, 1st column, 2nd paragraph), having meanders (the serpentining shapes of the microchannel, page 672, 1st column; also Figure 2B(iii)), with channel volume in the microliter range (“all channels have height of 30 m”, page 672, 2nd column).
Jiang et al. teach that the entire step of lysis to PCR result took around 1 hr and 10 minutes (page 674, 1st column).

Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 7, 2022
/YJK/
	





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Addition of all of the steps (1min+1 min+1min+30 s+60s+(30x(35s)) = 1min+1min+1min+19min=22 minutes.